                                         Case 3:17-cv-04738-WHO Document 558 Filed 09/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CONTOUR IP HOLDING, LLC,                            Case No. 3:17-cv-04738-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER ON INVALIDITY
                                                 v.                                          CONTENTIONS
                                   9

                                  10     GOPRO, INC.,                                        Re: Dkt. No. 554
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Based on the parties’ joint submission, I rule as follows. GoPro will be limited in the

                                  14   second suit to no more than 15 prior art references and 30 prior art combinations, the same number

                                  15   permitted in the first suit—indeed, the same number it agreed to in the first suit. See January 17,

                                  16   2017 oral order (between Dkt. Nos. 112 and 113); Dkt. No. 219 (stipulated order adopting same

                                  17   limitation). The parties should stipulate to a timeline for GoPro to make this narrowing and

                                  18   submit a joint letter brief within seven days if they cannot.

                                  19          It is true, as GoPro argues, that the limits from the first case need not automatically bind

                                  20   the second because even consolidated cases remain in some senses separate. See Hall v. Hall, 128

                                  21   S.Ct. 1118, 1125 (2018). Nor do the Local Patent Rules place automatic limits. But courts may

                                  22   still place reasonable limits on the volume of prior art references as a matter of prudent case

                                  23   management. See MyMedical Recs., Inc. v. Walgreen Co., No. 2:13-CV-00631-ODW, 2014 WL

                                  24   2931695, at *1 (C.D. Cal. June 27, 2014) (citing authorities); see, e.g., Federal Circuit Model

                                  25   Order Limiting Excess Patent Claims and Prior Art (placing such limits). Further, claim

                                  26   construction has now occurred, so it is fair for GoPro to narrow its contentions to what will

                                  27   ultimately be permitted. GoPro must be clear about which specific references and combinations

                                  28   will be at issue, rather than relying on countless unidentified combinations. Cf. Ironworks Patents
                                         Case 3:17-cv-04738-WHO Document 558 Filed 09/15/21 Page 2 of 2




                                   1   LLC v. Samsung Elecs. Co., 2017 WL 4573366, at *3 (N.D. Cal. Oct. 13, 2017) (striking

                                   2   contentions when “[i]t is impossible to determine from Samsung’s disclosures what claims it

                                   3   contends are obvious and what combination of references renders the claim obvious”).

                                   4          But striking the invalidity contentions in their entirety, as Contour urges, would be unfair

                                   5   and it has pointed to no authority that suggests it is required. Contour chose to launch a second

                                   6   lawsuit and expanded its infringement contentions, inviting new invalidity theories. Contour has

                                   7   also been aware of this issue for several months, but only acted now; it cannot manufacture the

                                   8   windfall of avoiding any invalidity arguments. It is, however, entitled to a reasonably manageable

                                   9   universe of prior art references, which I impose here.

                                  10          IT IS SO ORDERED.

                                  11   Dated: September 15, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    William H. Orrick
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
